DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the application filed on 10/01/2021.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea,  the analysis is provided below.
Step 1 (Statutory Categories) - The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards an apparatus, method and non-transitory computer-readable medium. 
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea is recited in the claims, in part, by:
establishing an account credit offer based on client information;
establishing a project credit offer based on project information, the project information including a project address;
generating an adjustment multiple when the project credit offer is different than the account credit offer; and
changing the account credit offer based on the project credit offer and the adjustment multiple.
The steps recited above under Step 2A Prong 1 of the analysis under the broadest reasonable interpretation covers commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) but for the recitation of generic computer components.   That is other than reciting a non-transitory computer readable storage medium, an apparatus comprising a memory and processor nothing in the claim elements are directed towards anything other than commercial or legal interactions.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a non-transitory computer readable storage medium, an apparatus comprising a memory and processor.  The non-transitory computer readable storage medium, an apparatus comprising a memory and processor are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply the judicial exception using generic computer components is not indicative of a practical application (see MPEP 20106.05(f) and MPEP 20106.05(h)).    The specification does not provide any indication that the non-transitory computer readable storage medium, an apparatus comprising a memory and processor is other than generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using non-transitory computer readable storage medium, an apparatus comprising a memory and processor to perform the steps recited above under Step 2A Prong of the analysis amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements have been considered separately, and as an ordered combination, and do not add significantly more (also known as an “inventive concept”) to the judicial exception, as the claims are merely applying the judicial exception with generic computer components, akin to  A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014). The claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  Dependent claims 2-9 and 12-19 are all steps further defining the abstract idea describing commercial and legal interactions, falling within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  The Dependent claims when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 for the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11-19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy, et al. (US Patent Application Publication 20200167861), “Ramaswamy” in view of Wickstrom, et al. (US Patent Application Publication 20170116560), “Wickstrom”.
As per claims 1, Ramaswamy discloses:
A method for utilizing project information to adjust a credit offer, the method comprising: [0074], [0026]
establishing an account credit offer based on client information; [0026] Alternatively, the customer may be provided with the option to revise their loan product and borrowing amount. For example, the contractor may wish to upsell additional features, upgrades, quality of materials or other enhancements in the construction project in situations where the customer is approved for a larger project loan amount (e.g. based on their established credit history and/or credit rating scores). The customer also may want to revise their loan product and borrowing amount in the event that their credit approval is for an amount that is less than what they requested through the project estimation phase 208 or through the application phase 212.
establishing a project credit offer based on project information; [0026] For example, the contractor may wish to upsell additional features, upgrades, quality of materials or other enhancements in the construction project in situations where the customer is approved for a larger project loan amount (e.g. based on their established credit history and/or credit rating scores). The customer also may want to revise their loan product and borrowing amount in the event that their credit approval is for an amount that is less than what they requested through the project estimation phase 208 or through the application phase 212. Additionally, the customer may want to revise their loan product and borrowing amount for a variety of other reasons before formally accepting the loan amount, including a change in the scope of the work that reduces the estimated project costs (e.g. submitting a change order).
generating an adjustment multiple when the project credit offer is different than the account credit offer; and [0026] The customer also may want to revise their loan product and borrowing amount in the event that their credit approval is for an amount that is less than what they requested through the project estimation phase 208 or through the application phase 212. Additionally, the customer may want to revise their loan product and borrowing amount for a variety of other reasons before formally accepting the loan amount, including a change in the scope of the work that reduces the estimated project costs (e.g. submitting a change order).
changing the account credit offer based on the project credit offer and the adjustment multiple. [0026] The customer also may want to revise their loan product and borrowing amount in the event that their credit approval is for an amount that is less than what they requested through the project estimation phase 208 or through the application phase 212. Additionally, the customer may want to revise their loan product and borrowing amount for a variety of other reasons before formally accepting the loan amount, including a change in the scope of the work that reduces the estimated project costs (e.g. submitting a change order).
Ramaswamy does not expressly disclose the following, Wickstrom, however discloses:
the project information including a project address [0154] Each pending property loan 401, 402, 403 provides associated loan information including, inter alia, address of properties, lot numbers, names of subdivision, names of borrowers, and amount of funds requested for disbursement, amount of money available to draw, and a line of credit provided for each loan, as shown at 405.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ramaswamy with the ability to have the property information include the property address as taught by Wickstrom, doing allows for loan information to be associated with the property address [0154].

As per claim 2, Ramaswamy does not expressly disclose the following, Wickstrom, however discloses:
wherein the project address includes the address for which assets purchased by the credit offer will be installed.  [0026], [0169] in one exemplary embodiment, the CLMS system 100 may permit borrowers to make itemized inspection requests where inspection requests are based on individual construction items. Thus, for example, borrowers may make single or batch inspection requests on individual property loans or on individual construction items listed in each property loan… Loan or bank admins may access any of the items tabs 601, 602, to view thumbnail images of inspected construction items 603, 604, as shown in FIG. 7. In one exemplary embodiment, inspection tab 601 was activated to show thumbnail inspection images corresponding to a floor frame 603 and a subfloor 604, respectively. Each thumbnail image may include information such as a percentage of completion, and date the image was taken.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ramaswamy with the ability to have the property information include the property address and individual construction items as taught by Wickstrom, doing allows for loan information to be associated with the property address and the individual construction items for the lender to track the progress [0026], [0169].

As per claim 3, Ramaswamy discloses:
wherein the assets comprise building materials. [0024] As part of the estimation phase 208 the contractor develops a cost estimate of a construction project based on the scope of work for the construction project requested by, for example, a homeowner (customer) that desires a loan to finance the construction project. Example projects are typically selected from a list of generally defined home improvement and renovation projects such as replacing windows, doors, gutters, roofs, heating and air conditioning systems, hot water heaters, plumbing fixtures, electrical fixtures, kitchens and bathrooms.

As per claim 4, Ramaswamy discloses:
wherein the project information includes property attributes. [0024] As part of the estimation phase 208 the contractor develops a cost estimate of a construction project based on the scope of work for the construction project requested by, for example, a homeowner (customer) that desires a loan to finance the construction project. Example projects are typically selected from a list of generally defined home improvement and renovation projects such as replacing windows, doors, gutters, roofs, heating and air conditioning systems, hot water heaters, plumbing fixtures, electrical fixtures, kitchens and bathrooms.

As per claim 5, Ramaswamy does not disclose the following, Wickstrom, however discloses:
wherein the property attributes include one or more of property value, property type, property use, schedule of improvements, and eligibility for adjustments. [0185] Defining, and managing the terms and conditions of each construction loan is an important process and outlines the bank's loan practices in meeting borrower needs. As such, loan financials section 1308 is designed to provide information regarding the finances of construction loans. Such financial information includes, but is not limited to, loan numbers, loan amounts, property lot purchase price, soft costs, available amount of loan for construction, total amount of money drawn to date, construction start date, closed date, maturity date, interest rates, appraised value, appraisal date, loan to value in percent
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ramaswamy with the ability to have the property information include the property appraisal as taught by Wickstrom, doing  so further provides the loan admins access to this information ass needed for the bank’s loan practices [0185].

As per claim 6, Ramaswamy discloses:
wherein the project credit offer is based on a summation of a plurality of projects. [0024-0026] Once this information is saved it may also be manipulated later in the application by the contractor running the application on their computing device 120. At application phase 212 and acceptance phase 214 the project or projects can be changed using an “Edit Offer” feature. At setup phase 216 the project(s) can be changed by submitting a change order… Additionally, the customer may want to revise their loan product and borrowing amount for a variety of other reasons before formally accepting the loan amount, including a change in the scope of the work that reduces the estimated project costs (e.g. submitting a change order)

As per claim 7, Ramaswamy discloses:
recalculating the project credit offer based on the addition of a new project. [0026] For example, the contractor may wish to upsell additional features, upgrades, quality of materials or other enhancements in the construction project in situations where the customer is approved for a larger project loan amount (e.g. based on their established credit history and/or credit rating scores).

As per claim 8, Ramaswamy discloses:
wherein the step of establishing an account credit offer is based on contractor input information. [0024-0026] As part of the estimation phase 208 the contractor develops a cost estimate of a construction project based on the scope of work for the construction project requested by, for example, a homeowner (customer) that desires a loan to finance the construction project…This in turn provides the contractor with an enhanced sales tool for presenting details of the estimated project costs and quality of the finished remodeling project, and also presenting various financing and payment options available to the customer through the financial institution. During the estimation phase 208, the estimated project costs and financing and payment options are only displayed on the contractor's computing device 120, and are not yet available for viewing on the customer's computing device 130. Once the customer and contractor reach agreement on the scope of work and the estimated costs for the construction project, the process 200 saves all of this information back to the secure server 102 and database 104 so that other execution phases 220 in the process 200 will have access to all of the information relating to the construction project and to the available financing and payment options. Once this information is saved it may also be manipulated later in the application by the contractor running the application on their computing device 120.
As per claims 11-18, claims 11-18 recite substantially similar limitations to those found in claims 1-8, respectively.  Therefor claims 11-18 are rejected under the same art and rationale as claims 1-8.  Furthermore, Ramaswamy discloses a non-transitory computer readable medium [0067].

As per claim 20, claim 20 recites substantially similar limitations to those found in claim 1.  Therefor claim 20 is rejected under the same art and rationale as claim 1.  Furthermore, Ramaswamy discloses an apparatus with a memory and processor [0065-0067].



Claims 9-10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy in view of Wickstrom in view of Downs (US Patent Application Publication 20130332202), “Downs”.
As per claim 9, Ramaswamy does not disclose the following, Downs however discloses:
wherein the contractor inputs information, includes one or more of a tax identification (ID) number, business owner information, date of birth, a credit report, a business report, and an address. [0044], [0047-0048] As discussed above, the irrevocable letters of credit 418, 426 issued by the federally insured financial institutions 416, 422 generally rated investment grade or higher are incorporated into the parties' performance guarantees and/or surety bonds and may be called upon in the event of a contractor 404 and/or owner 406 default. The essentiality and amount of the performance guarantees and letters of credit 418, 426, respectively, for any given project may be determined using computational means, thereby allowing the parties to maximize efficiency and/or minimize costs. The computational means include, e.g., a computer program, computer processing device electronically performing processing operations, and the like. One exemplary embodiment includes determining computer-generated credit factors associated with the construction financing and/or past performance of the party supplying the performance guarantee and/or requesting the letter of credit 418, 426 on previous construction and development projects… For example, the storage 506 can store factors 508 considered by the computing device 500 in determining the necessity for a performance guarantee and/or the amount of the letter of credit 418, 426. The factors 508 can be, e.g., known and/or reference performance factors, known and/or reference credit factors, and the like. The factors 508 can further be, e.g., performance and/or credit factors related to the owner 406 and/or the contractor 404 involved in the current construction contract during previous construction projects, performance and/or credit factors known in the industry and/or collected from the industry, including owners 406, contractors 404, and subcontractors not involved in the current construction contract, and the like.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ramaswamy with the ability to factor in a contractors credit history in determining an amount of credit for a project as taught by downs, doing further allows for the bank to factor in the contractor’s credit history in determining a credit offer for financial protection if the contractor was to default [0015], [0047-0048].


As per claim 10, Ramaswamy does not disclose the following, Downs however discloses:
wherein the step of establishing an account credit offer is based on an evaluation of the contractor input information exceeding a pre-set minimum threshold. [0047-0048] For example, the storage 506 can store factors 508 considered by the computing device 500 in determining the necessity for a performance guarantee and/or the amount of the letter of credit 418, 426… The factors 508 can be at least one of…; the existence of personal indemnity; history of bankruptcy filing by the entity and/or its owners, partners, and/or principals;… the percentage of public and/or private work; the percent of work completed by its own forces; the percent of work subcontracted; the trades subcontracted; the current volume of work; the uncompleted backlog of work; the largest job expected within the next year; the five largest contracts and their price, profit, completion date, and/or contact information for project representative(s); the annual average volume of work; the anticipated nature, costs and/or duration of the current project(s); whether the entity owns and/or leases equipment; terms of leased equipment; corporate assets; accounting records from a CPA; tax information; financial statements; reports from accounting software; the five largest suppliers; the five largest subcontractors; the key personnel to operations and years of experience; life insurance information; business insurance information; existence and information on corporate subsidiaries and/or affiliates; the business plan; a bank line of credit agreement; any corporate buy and/or sell agreements; certificates of insurance; resumes of owners, partners and/or principals; letters of recommendation; history of project defaults; evidence of financial solvency; availability of project funding; and the like.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ramaswamy with the ability to factor in a contractors annual average volume of work and evidence of financial solvency in determining an amount of credit for a project as taught by downs, doing further allows for the bank to factor in the contractor’s contractors annual average volume of work and evidence of financial solvency in determining a credit offer for financial protection if the contractor was to default [0015], [0047-0048].

As per claim 19, claim 19 recites substantially similar limitations to those found in claim 9.  Therefor claim 19 is rejected under the same art and rationale as claim 9.  Furthermore, Ramaswamy discloses a non-transitory computer readable medium [0067].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cunningham (US Patent Application Publication 20020107788) discloses “A loan application and payment system for lenders and builders uses the steps of: establishing an electronic database on a host server by a lender; obtaining credit approval by a builder from the lender; sending an account number and a password by the lender to the builder when the builder has been approved for credit; accessing a construction project account in the electronic database by entering the account number and the password; entering and submitting electronically information related to the construction project; determination of approval of construction loan by the lender based on the information related to the construction project; applying for an application for payment if the construction loan is approved; and transferring monetary funds to the builder after application for payment is submitted and approved.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694